805 Third Ave., New York, NY 10022 Voice: (212) 838-5100Fax: (212) 838-2676 EXHIBIT 16.1 January 8, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 We have read Item 4.01 included in the Form 8-K of Artisanal Brands, Inc. dated January 8, 2013, to be filed with the Securities and Exchange Commission.We agree with the statements concerning our Firm in such Form 8-K. We have no basis to agree to disagree with other statements of the Registrant contained therein. /s/ Sherb & Co., LLP
